Defendant was convicted of violating, as a first offense, Act No. 231, Pub. Acts 1925, being an act to provide for the repression of prostitution.
Defendant, on error, contends that her arrest, without warrant, was illegal for the reason that, if offending, she was guilty of but a misdemeanor and was taken in no breach of the peace. The arrest was followed by complaint and warrant, under which she was held. It is not urged that evidence against her was obtained by or because of the arrest. The contention is, barely, that she should have been discharged because the arrest was illegal.
Defendant was charged and held on complaint and warrant that are regular. In the trial itself she suffered no prejudice, and was deprived of no right to which she was lawfully entitled because of the arrest. If the arrest was irregular she was not thereby given the right to say that she should not be tried at all. Ker v. Illinois, 119 U.S. 436 (7 Sup. Ct. 225); 16 C. J. p. 175; In re Little, 129 Mich. 454 (57 L.R.A. 295).
The contention that cross-examination of defendant, for the purpose of impeachment, relative to her having been convicted of other offenses ought not to have been permitted, is answered by People v. Cutler, 197 Mich. 6; People v. Frontera, 223 Mich. 258;  Van Goosen v. Barlum, 214 Mich. 595.
Judgment affirmed.
BIRD, C.J., and SHARPE, SNOW, STEERE, FELLOWS, WIEST, and McDONALD, JJ., concurred. *Page 342